August 29, 2013




                                    JUDGMENT

                       The Fourteenth Court of Appeals
  HARDAM S. AZAD, INDIVIDUALLY AND D/B/A/ 5 MILLION SQUARE FEET
                       COMPANIES, Appellant

NO. 14-12-00165-CV                       V.

       MRCO, INC. AND COMMERCIAL ROOF CONSULTANTS & CLAIMS
                           MANAGEMENT, LLC, Appellees
                                ____________________
       This cause, an appeal from the judgment in favor of appellees, MRCO, INC. AND
COMMERCIAL ROOF CONSULTANTS & CLAIMS MANAGEMENT, LLC, signed
December 2, 2011, was heard on the transcript of the record. We have inspected the
record and find the trial court erred. We therefore REVERSE the trial court’s final
judgment with respect to the award of damages as to MarinaGate, and we RENDER
judgment that MRCO and Commercial Roof take nothing with respect to lost profits as to
MarinaGate. We REVERSE the trial court’s final judgment with respect to (1) the
award of attorney’s fees; and (2) the computation of prejudgment and postjudgment
interest, and we REMAND for further proceedings consistent with this opinion. We
REFORM the final judgment to state that the jury’s answer to Question No. 6 is
disregarded as immaterial. We AFFIRM the trial court’s final judgment in all other
respects.

       We order that each party shall be responsible for their own costs incurred in this
appeal. We further order this decision certified below for observance.